DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on March 14, 2022 regarding Application No. 16/809,424.  Applicants amended claims 1, 5, 9,  and 20, canceled claim 4, and previously canceled claim 2.  Claims 1 and 3, and 5-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2019-0025424 application filed in Korea on March 5, 2019 has been filed.


Response to Arguments
Applicants’ arguments filed on March 14, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claim 1 and Ha ‘652, Ellison, and Haddick (Remarks/Arguments, p. 9), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by Ha ‘652, Ellison, and Haddick and as discussed in the rejections below.  For example, figures 1, 2A, 2B, and 9 and paragraphs [0044], [0046], [0047], [0049], [0052], [0053], [0057], [0063], [0068], [0069] of Ha ‘652 teach “the display a surface, the plurality of reflective mirrors comprise: a first reflective mirror configured to reflect a first image output from the first display area and incident thereto through the reference surface to the exiting surface; and a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the surface to the exiting surface”.  Also, figure 2 and paragraph [0031 of Ellison teach “a side surface comprises one or more inclination surfaces, wherein the side surface comprises: a reference surface; and a first inclination surface inclined at a first angle with respect to the reference surface, a contour of the reference surface and the first inclination surface”, and figure 189 and paragraph [0674] and [0731] of Haddick teach “wherein a shape of a display module follows a contour of a reference surface and a first surface”.  Thus, Ha ‘652 in view of Ellison and Haddick and as modified teach and/or suggest: the relevant claimed features (note that it would have been obvious to one of ordinary skill in the art to include the claimed features relevant to a second display area, reflective mirror, and image output, first inclination surface, and exiting surface since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose).

In response to Applicants’ remark regarding newly amended independent claim 20, Office action, Ha ‘652, and Ellison (Remarks/Arguments, p. 10), the Office respectfully submits that the remark is not commensurate with the rejections.

In response to Applicants’ arguments regarding newly amended independent claim 20 and Haddick (Remarks/Arguments, p. 10), without conceding the arguments regarding the teachings of Haddick, the Office respectfully submits that the arguments are not commensurate with the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, the Office respectfully submits that all features of newly amended independent claim 20 are taught by the cited references, as discussed in the rejections.

In response to Applicants’ argument regarding newly amended independent claims 1 and 20, Haddick, cure, and Ha’ 652 and Ellison (Remarks/Arguments, p.. 10-11), the Office respectfully submits that the argument is not commensurate with the rejections.  The Office also respectfully submits that all features of newly amended independent claims 1 and 20 are taught and/or suggested by the cited references and/or as discussed, as discussed above and in the rejections below.  

In response to Applicants’ arguments regarding newly amended independent claims 1 and 20, other cited references, Amma, Kashiwagi, and Ha ‘652, cure, Ha ‘995, motivation to combine, and allowability (Remarks/Arguments, p. 11; the Office notes that the other cited reference of Ha appears to be misidentified as Ha ‘652 rather than Ha ‘995 and the alleged deficiencies of Ha appears to be misidentified as Ha ‘995 rather than Ha ‘652), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections, all features of newly amended independent claims 1 and 20 are taught and/or suggested by the cited references and/or as discussed, as discussed above and in the rejections below, and the motivations to combine the references are also as discussed in the rejections below.  As such, newly amended independent claims 1 and 20 are not allowable.

dependent claims 3 and 5-19 and allowability (Remarks/Arguments, p. 11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and as discussed, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 3 and 5-19 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1, 3f, and 5-20 are not allowable.


Claim Objections
Claim 20 is objected to because “the contour of the display module” in the second and third to last lines should be changed to “a contour of the display module” since the claim language was not previously recited.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in US 2018/0292652 A1 (hereinafter Ha ‘652) in view of Ellison et al. in US 2019/0107662 A1 (hereinafter Ellison), in further view of Haddick in US 2019/0025589 A1 (hereinafter Haddick).

Regarding claim 1, Ha ‘652 teaches:
A display device (i.e., a see through head mounted display device; see FIG. 1, [0044], and [0055]-[0057], see also FIGs. 2A, 2B, and 9 and [0003]) comprising:  
a lens module comprising a lens and a reflective module comprising a plurality of reflective mirrors in the lens (a lens module 400 comprising a lens, i.e., 400, and a reflective module comprising a plurality of reflective mirrors 200 in the lens, i.e., 400; see FIGs. 1, 2A, and 2B, [0044], [0047], [0049], [0052], [0053], [0056], and [0057] - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 9); and 
a display module on at least one side surface of the lens, the display module being configured to display an image and comprising a light emitting element (a display module 100 on at least one side surface of the lens, i.e., 400, the display module 100 being configured to display an image and comprising a light emitting element, i.e., of display module 100; see FIG. 1 and [0046], see also FIG. 9), the lens (the lens, i.e., 400; FIG. 1) comprising: 
a side surface facing the display module and configured to receive the image (a side surface facing the display module 100 and configured to receive the image; FIG. 1, [0047], and [0057], see also FIG. 9); and 
an exiting surface configured to emit the image reflected by the reflective module (an exiting surface configured to emit the image reflected by the reflective module 200; FIG. 1 and [0057], see also FIG. 9),
wherein the display module follows a contour of a reference surface and a first surface (the display module 100 follows a contour of a reference surface, i.e., ,
the display module comprises a first display area corresponding to the reference surface and a second display area corresponding to a surface (the display module 100 comprises a first display area corresponding to the reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and a second display area corresponding to a surface; see FIG. 9, [0046], [0068], and [0069], see also FIGs. 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror, [0052], and [0063]), 
the plurality of reflective mirrors comprise (the plurality of reflective mirrors 200 comprise; see FIGs. 1, 2A, and 2B, [0044], [0047], [0049], [0052], and [0053] - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 9):  
a first reflective mirror configured to reflect a first image output from the first display area and incident thereto through the reference surface to the exiting surface (a first reflective mirror 200 configured to reflect a first image output from the first display area and incident thereto through the reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, to the exiting surface; FIG. 9 and [0068], see also FIG. 1 and [0057]); and 
a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the surface to the exiting surface (a second reflective mirror 200 configured to reflect a second image output from the second display area and incident thereto through the . 
	However, it is noted that Ha ‘652 does not teach:
wherein the side surface comprises one or more inclination surfaces,
wherein the side surface comprises: 
a reference surface; and 
a first inclination surface inclined at a first angle with respect to the reference surface, 
wherein a shape of the display module follows a contour of the reference surface and the first inclination surface,
the display module comprises a second display area corresponding to the first inclination surface, 
a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the first inclination surface to the exiting surface.
	Ellison teaches:
a side surface comprises one or more inclination surfaces (a side surface 211 and 215 comprises one or more inclination surfaces 215; FIG. 2 and [0031]),
wherein the side surface (the side surface 211 and 215; FIG. 2 and [0031]) comprises: 
a reference surface (a reference surface 211; FIG. 2 and [0031]); and 
a first inclination surface inclined at a first angle with respect to the reference surface (a first inclination surface 215 inclined at a first angle with respect to the reference surface 211; FIG. 2 and [0031]), 
a contour of the reference surface and the first inclination surface (a contour of the reference surface 211 and the first inclination surface 215; see FIG. 2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the side surface taught by Ha ‘652 to include: the features taught by Ellison, in order to provide “[lighting] comprising a thin light guide plate and a light coupling unit for increasing optical coupling efficiency.”  (Ellison: [0002]).
	However, it is noted that Ha ‘652 as modified by Ellison does not teach:
wherein a shape of the display module follows a contour of the reference surface and the first inclination surface.
	Haddick teaches:
wherein a shape of a display module follows a contour of a reference surface and a first surface (wherein a shape of a display module 18902 follows a contour of a reference surface, i.e., middle portion of top surface of lens, i.e., 16920, to the left and right of middle first optical axis 16946, and a first surface, i.e., portion of top surface of lens, i.e., 16920, to the right of right first optical axis 16946; FIG. 189, [0674], and [0731]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display module taught by Ha ‘652 as modified to include: the feature taught by Haddick, such that Ha ‘652 as modified teaches: wherein the side surface comprises one or more inclination surfaces (the side surface taught by Ha ‘652 combined with the side surface and one or more inclination surfaces taught by Ellison), wherein the side surface comprises (the side surface Ha ‘652 combined with the side surface taught by Ellison): a reference surface (reference surface taught by Ha ‘652 combined with the reference surface taught by Ellison); and a first inclination surface inclined at a first angle with respect to the reference surface (first surface and reference surface taught by Ha ‘652 combined with the first inclination surface, first angle, and reference surface taught by Ellison), wherein a shape of the display module follows a contour of the reference surface and the first inclination surface (the display module, contour, reference surface, and first surface taught by Ha ‘652 combined with the contour, reference surface, and the first inclination surface taught by Ellison and the shape, display module, contour, reference surface, and first surface taught by Haddick), the display module comprises a first display area corresponding to the reference surface and a second display area corresponding to the first inclination surface (the display module, first and second display areas, reference surface, and surface taught by Ha ‘652 combined with the first inclination surface taught by Ellison and the shape, display module, contour, reference surface, and first surface taught by Haddick ; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose), the plurality of reflective mirrors comprise (the plurality of reflective mirrors taught by Ha ‘652): a first reflective mirror configured to reflect a first image output from the first display area and incident thereto through the reference surface to the exiting surface (the first reflective mirror, first image, first display area, reference surface, and exiting surface taught by Ha ‘652 combined with the reference surface taught by Ellison ); and 
a second reflective mirror configured to reflect a second image output from the second display area and incident thereto through the first inclination surface to the exiting surface (the second reflective mirror, second image, second display area, surface, and exiting surface taught by Ha ‘652 combined with the first inclination surface taught by Ellison and the shape, display module, contour, reference surface, Haddick; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known elements on the basis of their suitability for the intended purpose), in order to provide a distance between a display module and the top of a lens to be a constant and to provide a change in MTF.  (Haddick: [0731] and [0732]).

	Regarding claim 3, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1, wherein the first inclination surface is between the reference surface and the exiting surface (Ha ‘652: FIGs. 1 and 9, [0057], and [0068] (a first surface, i.e., surface below the lower dotted line on lens, i.e., 400, is between a reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and an exiting surface); Ellison: FIG. 2 and [0031] (first inclination surface 215 is between the reference surface 211 and an exiting surface 212)).  
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 5, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1, wherein the first reflective mirror and the second reflective mirror are inclined at different angles from each other (Ha ‘652: the first reflective mirror 200 and the second reflective mirror 200 are inclined at different angles from each other; FIGs. 1-4, [0044], [0047], [0049], [0052], [0062], and [0063]).  



Regarding claim 7, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1, wherein the side surface further comprises a second inclination surface inclined at a second angle with respect to the reference surface (Ha ‘652: FIGs. 1 and 9 and [0068] (a side surface further comprises a second surface, i.e., surface above the upper dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (side surface 211 and 215 further comprises a second inclination surface 215 inclined at a second angle with respect to the reference surface 211)).  
	The motivation to combine the references is as discussed in claim 1 above.

	Regarding claim 12, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1, wherein the reference surface is substantially perpendicular to the exiting surface (Ha ‘652: FIG. 1 (a side surface is substantially perpendicular to the exiting surface); Ellison: FIG. 2 and [0031] (reference surface 211 is substantially perpendicular to an exiting surface 212; note: “substantially perpendicular” is interpreted as perpendicular subject to variations in manufacturing).  
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 18, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1, wherein the display module comprises an organic light emitting display device (Ha ‘652: FIG. 1 and [0046], see also FIG. 9 (the display module 100); Haddick: FIG. 189 and [0731] (a display module 18902 comprises an organic light emitting display device); also, it is noted that the claimed features are well-known in the art).
	The motivation to combine the references is as discussed in claim 1 above.
Claims 6, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Ellison, in further view of Haddick, and in further view of Amma et al. in US 2020/0278483 A1 (hereinafter Amma).

Regarding claim 6, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1.  
	However, it is noted that Ha ‘652 as modified by Ellison and Haddick does not teach:
wherein the reference surface and the first inclination surface have a surface roughness equal to or smaller than about 10 nm.
	Amma teaches:
a surface has a surface roughness equal to or smaller than about 10 nm ([0042]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the reference surface and the first inclination surface taught by Ha ‘652 as modified to include: the features taught by Amma, such that Ha ‘652 as modified teaches: wherein the reference surface and the first inclination surface have a surface roughness equal to or smaller than about 10 nm (Ha ‘652: FIG. 9 and [0068] (reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and first surface, i.e., surface below the lower dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (reference surface 211 and first inclination surface 215); Amma: [0042] (surface has a surface roughness equal to or smaller than about 10 nm); note: “about 10 nm” is interpreted as 10 nm subject to variations in manufacturing), in order to obtain desired light guide properties.  (Amma: [0042]).


Regarding claim 11, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 7.
	However, it is noted that Ha ‘652 as modified by Ellison and Haddick does not teach:
wherein the reference surface, the first inclination surface, and the second inclination surface have a surface roughness equal to or smaller than about 10 nm.
	Amma teaches:
a surface has a surface roughness equal to or smaller than about 10 nm ([0042]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the reference surface, first inclination surface, and second inclination surface taught by Ha ‘652 as modified to include: the features taught by Amma, such that Ha ‘652 as modified teaches: wherein the reference surface, the first inclination surface, and the second inclination surface have a surface roughness equal to or smaller than about 10 nm (Ha ‘652: FIG. 9 and [0068] (reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, first surface, i.e., surface below the lower dotted line on lens, i.e., 400, and second surface, i.e., surface above the upper dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (reference surface 211, first inclination surface 215, and second inclination surface 215); Amma: [0042] (surface has a surface roughness equal to or smaller than about 10 nm); note: “about 10 nm” is interpreted as 10 nm subject to variations in manufacturing), in order to obtain desired light guide properties.  (Amma: [0042]).

	Regarding claim 19, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1.
	However, it is noted that Ha ‘652 as modified by Ellison and Haddick does by not teach:
wherein the display module comprises a flexible display module.
Amma teaches:
a display module comprises a flexible display module (a display module 20 comprises a flexible display module; FIG. 2, [0142], [0145], and [0146]; also, it is noted that the claimed features are well-known in the art).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display module taught by Ha ‘652 as modified to include: the features taught by Amma, such that Ha ‘652 as modified teaches: the claimed features, in order to provide a flexible display.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Ellison, in further view of Haddick, in further view of Kashiwagi et al. in US 2004/0264162 A1 (hereinafter Kashiwagi).

Regarding claim 8, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 7, wherein the first inclination surface is between the reference surface and the exiting surface (Ha ‘652: FIGs. 1 and 9 and [0057] (a first surface, i.e., surface below the lower dotted line on lens, i.e., 400, is between a reference surface, i.e., surface between the upper and lower dotted lines on lens, i.e., 400, and an exiting surface); Ellison: FIG. 2 and [0031] (first inclination surface 215 is between reference surface 211 and an exiting surface 212)).
	The motivation to combine the references is as discussed in claim 1 above.

	However, it is noted that Ha ‘652 as modified by Ellison and Haddick does not teach:
wherein the first and second inclination surfaces are between the reference surface and the exiting surface, and the second angle is greater than the first angle.  
	Kashiwagi teaches:
first and second inclination surfaces are between a reference surface and an exiting surface, and a second angle is greater than a first angle (first and second inclination surfaces 102iii and 102iv are between a reference surface 101 and an exiting surface 2C, and a second angle (second inclination surface 102iv inclined at a second angle with respect to the reference surface 101) and a first angle (first inclination surface 102iii inclined at a first angle with respect to the reference surface 1010); Fig. 10, [0040], and [0055] – i.e., first and second angles such that the second angle is greater than the first angle).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first and second inclination surfaces and first and second angles taught by Ha ‘652 as modified to include: the features taught by Kashiwagi, such that Ha ‘652 as modified teaches: the claimed features, in order to provide uniform luminance.  (Kashiwagi: [0010]).

Regarding claim 9, Ha ‘652 as modified by Ellison, Haddick, and Kashiwagi teaches:
The display device of claim 8, wherein the display module further comprises a third display area corresponding to the second inclination surface (Ha ‘652: see FIG. 9, [0046], [0068], and [0069] (the display module 100 comprises a third display area corresponding to another surface), see also FIGs. 1, 2A, and 2B - the embodiments are interchangeable because they both provide more than one reflective mirror, [0052], and [0063]; Ellison: FIG. 2 and [0031] (a second inclination surface 215); Haddick: (FIG. 189, [0674], and [0731] (a shape of a display ,
the reflective mirrors (Ha ‘652: FIGs. 1, 2A, and 2B, [0047], [0049], [0052], and [0057] (the reflective mirrors 200) - the embodiments are interchangeable because they both provide more than one reflective mirror) further comprise:  
a third reflective mirror configured to reflect a third image output from the third display area and incident thereto through the second inclination surface to the exiting surface (Ha ‘652: FIGs. 1, 2A, and 2B, [0044], [0046], [0047], [0049], [0052], [0057], and [0063] (a third reflective mirror 200 configured to reflect a third image output from the third display area and incident thereto through a side surface to the exiting surface) - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 9, [0068], and [0069] (second surface, i.e., surface above the upper dotted line on lens, i.e., 400); Ellison: FIG. 2 and [0031] (reference surface 211 and exiting surface 212); Haddick: (FIG. 189, [0674], and [0731] (a shape of a display module 18902 follows a contour of a reference surface, i.e., middle portion of top surface of lens, i.e., 16920, to the left and right of middle first optical axis 16946, and a first surface, i.e., portion of top surface of lens, i.e., 16920, to the right of right first optical axis 16946 and a second surface, i.e., portion of top surface of lens, i.e., .  
	The motivation to combine the references is as discussed in claim 1 above.

Regarding claim 10, Ha ‘652 as modified by Ellison, Haddick, and Kashiwagi teaches:
The display device of claim 9, wherein the first, second, and third reflective mirrors are inclined at different angles from each other (Ha ‘652: FIGs. 1-4, [0044], [0047], [0049], [0052], [0062], and [0063] (first, second, and third reflective mirrors 200 are inclined at different angles from each other)).  


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Ellison, in further view of Haddick, and in further view of Ha in US 2020/0386995 A1 (hereinafter Ha ‘995).

Regarding claim 13, Ha ‘652 as modified by Ellison and Haddick teaches:
The display device of claim 1, wherein the lens comprises (Ha ‘652: FIG. 1, [0044], [0056], and [0057] (the lens, i.e., 400); Haddick: FIG. 189 and [0731] (i.e., a lens 16920)): 
a first lens (Haddick: FIG. 189 and [0731] (one of lens, i.e., 16920)); and 
a second lens (Haddick: FIG. 189 and [0731] (other of lens, i.e., 16920)).  
	The motivation to combine the references is as discussed in claim 1 above.
	However, it is noted that Ha ‘652 as modified by Ellison and Haddick does not teach:
a second lens coupled to the first lens, and the reflective module is between the first lens and the second lens.
	Ha ‘995 teaches:
a lens (a lens 12; FIGs. 1 and 2(a)-(d) and [0072]) comprises: 
a first lens (a first lens 121; FIGs. 2(a)-(c) and [0079]); and 
a second lens coupled to the first lens, and a reflective module is between the first lens and the second lens (a second lens 122 coupled to the first lens 121, and a reflective module 11 is between the first lens 121 and the second lens 122; FIGs. 2(a)-(d), [0079], and [0088]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the lens taught by Ha ‘652 as modified to include: the features taught by Ha ‘995, such that Ha ‘652 as modified teaches: the claimed features, in order to manufacture an optical device (Ha ‘995: [0077]).

Regarding claim 14, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘995 teaches:
The display device of claim 13, wherein the first lens comprises a first coupling surface to be coupled to the second lens, the second lens comprises a second coupling surface facing the first coupling surface, and the reflective module is on one of the first and second coupling surfaces (Ha ‘652: FIG. 1 and [0047] (reflective module 200); Haddick: FIG. 189 and [0731] (the first lens, i.e., one of lens, i.e., 16920, and the second lens, i.e., other of lens, i.e., 16920); Ha ‘995: FIGs. 2(a)-(c) and [0079],  [0082], and [0088] (first lens 121 comprises a first coupling surface 211 to be coupled to a second lens 122, the second lens 122 comprises a second a reflective module 11 is on one of the first and second coupling surfaces 211 and 221)).  
	The motivations to combine the references are as discussed in claims 1 and 13 above.

Regarding claim 15, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘995 teaches:
The display device of claim 14, wherein the lens further comprises an adhesive layer between the first coupling surface and the second coupling surface to couple the first and second lenses (Ha ‘652: FIG. 1, [0056], and [0057] (the lens, i.e. 400); Haddick: FIG. 189 and [0731] (lens, i.e., 16920, and the first and second lenses, i.e., one and the other of lens, i.e., 16920)); Ha ‘995: FIGs. 1, 2(a), (c), and (d), [0072], [0079], [0082], [0088], and [0089] (a lens 12 further comprises an adhesive layer 320 between a first coupling surface 211 and a second coupling surface 221 to couple first and second lenses 121 and 122)).  
	The motivations to combine the references are as discussed in claims 1 and 13 above.

Regarding claim 16, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘995 teaches:
The display device of claim 14, wherein each of the first and second coupling surfaces has a curved shape (Ha ‘995: FIGs. 2(a) and 6, [0082], [0088], and [0121] (each of first and second coupling surfaces 211 and 221 has a curved shape) - the embodiments are interchangeable because they are both used to manufacture an optical device).
	The motivation to combine the references is as discussed in claim 13 above.



Regarding claim 17, Ha ‘652 as modified by Ellison, Haddick, and Ha ‘995 teaches:
The display device of claim 14, wherein each of the first and second coupling surfaces comprises a plurality of inclination surfaces, and the inclination surfaces have different inclination angles from each other (Ha ‘995: FIGs. 2(a) and 8(a), [0083], [0084], and [0129] (each of first and second coupling surfaces 211 and 221 comprises a plurality of inclination surfaces, and the inclination surfaces have different inclination angles from each other – i.e., different inclination angles determined according to the locations of the reflective units 11 relative to the pupil) - the embodiments are interchangeable because they are both used to manufacture an optical device).  
	The motivation to combine the references is as discussed in claim 13 above.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘652 in view of Amma, in further view of Haddick.

Regarding claim 20, Ha ‘652 teaches:
A display device (i.e., a see through head mounted display device; see FIG. 9, [0044], and [0055]-[0057], see also FIGs. 1, 2A, and 2B and [0003]) comprising: 
a lens module comprising a lens and a reflective module comprising a plurality of reflective mirrors in the lens (a lens module 400 comprising a lens, i.e., 400, and a reflective module comprising a plurality of reflective mirrors 200 in the lens, i.e., 400; see FIGs. 9, 2A, and 2B, [0044], [0047], [0049], [0052], [0053], [0056], and [0057] - the ; and 
a display module on at least one side surface of the lens, the display module being configured to display an image (a display module 100 on at least one side surface of the lens, i.e., 400, the display module 100 being configured to display an image; FIG. 9 and [0046], see also FIG. 1), the lens (the lens, i.e., 400; FIG. 9, see also FIG. 1) comprising: 
a side surface facing the display module and configured to receive the image (a side surface facing the display module 100 and configured to receive the image; FIG. 9, [0047], and [0057], see also FIG. 1);  and 
an exiting surface configured to emit the image reflected by the reflective module, wherein the side surface comprises at least one curved surface (an exiting surface configured to emit the image reflected by the reflective module 200, wherein the side surface comprises at least one curved surface; FIG. 9, [0057], and [0068], see also FIG. 1), and the display module follows a contour of the curved surface such that the contour of the display module corresponds to corresponding positions and angles of the plurality of reflective mirrors (the display module 100 follows a contour of the curved surface such that a contour of the display module 100 corresponds to corresponding positions and angles of the plurality of reflective mirrors 200; FIG. 9, 2A, and 2B, [0044], [0046], [0047], [0049], [0052], [0053], [0056], [0057], [0063], [0068], and [0069] - the embodiments are interchangeable because they both provide more than one reflective mirror, see also FIG. 1).

Ha ‘652 does not teach:
the display module having a flexibility.
	Amma teaches:
a display module having a flexibility (a display module 20 having a flexibility; FIG. 2, [0142], [0145], and [0146]; also, is noted that the claimed feature is well-known in the art).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display module taught by Ha ‘652 to include: the features taught by Amma, such that Ha ‘652 as modified teaches: the claimed features, in order to provide a flexible display.
However, it is noted that Ha ‘652 as modified by Amma does not teach:
a shape of the display module follows a contour of the curved surface.
	Haddick teaches:
a shape of a display module follows a contour of a curved surface (a shape of display module 18902 follows a contour of a curved surface, i.e., top side surface of a lens, i.e., 16920; FIG. 189 and [0731]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display module taught by Ha ‘652 as modified to include: the feature taught by Haddick, such that Ha ‘652 as modified teaches: a shape of the display module follows a contour of the curved surface such that the contour of the display module corresponds to corresponding positions and angles of the plurality of reflective mirrors (the display module, contours, curved surface, positions and angles, and the plurality of reflective mirrors taught by Ha ‘652 combined with the shape, display module, contour, and curved surface taught by Haddick), in order to provide a Haddick: [0731] and [0732]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/24/2022B